THEATCORN+IY'GENERA~.
                   0~ TEXAS


                           June 11, 1947

Honorable Il. V. Rayford          Oginion wo. v-245
County Auditor
Rusk County                       Re: F6.a of oounty
Henderson, Texas                      oletkr ror ID-
                                      suing and PO-
                                      OOrdihg abat&acta
Dear Sir:                             or jud80k4nt4.
          W4 rerer to your letter 0r May 15, 1947, in
which you submit the following:
           “In filing ‘andreoording Abetracts or
     Judgrpent, (Arts: 5443 sod 0635) it was the
     ooatom in this offioo to make a charge of
     509, berore September 4, 1946, when the
     r444 ‘mz-4 advanced. siaoe that time, ?a
     hare charged 75$, assuaing that this tee
     was among those advanoed..
           “However,we can find no prorfsions -
     or rather no ree set out for suoh riling
     and reoording of’Abstraots of Judguient.
     The ohly fee we have been able to rind
     lieted for an Abstraot of Judgment is uhder
.    Article 3935, Jnstioo of the Peace, which
     18 w;    thi8 is, ~4 pr4m44, ror imhg
     such abstract of Judgment.
          *Please advise us what the proper fee
    is, ror filin& and reoorbing Abstracts of
    Judgment in this brrics,  (county Clerk)[
    and also, ths proper fee ii0charge iOr s-
    suing an Abstract of Judgment in the County
    Court.“.
          Th4 compensation0r public ~orrlcers ia fLx4d
by th4 Constitutionor statutss. An orrioer my not
claim or reach any money without a law authorizine bin
to do 80, and clearly fifing the pmOtmtt0 WhlOhh4 i.4
entitled.
            Article 5447 Or Vernon’s Civil Statutes reads
in part:
Honorable R. ,V.Rayrord - Page 2


             "Each clerk of a court, :Irhen
                                          the per-
        son in whose favor a judgment was rendered,
        his agent, attorney or assignee, applies
        thereror, shall make out. certify under his
        hand and official seal, and deliver to such
        am   cant upon paymen or the treeallowed
        ,,&,   ea;wabp=;t=s;i ww~dju~~~~~ a+-

          The abstract provided for consists or de-
soriptive data contained in the judgmen& Although
the fee for issuing the abstract is required to be
paid, no specific amount is fixed by law for that ser-
vice.

          Article 3930 of Vernon's Ciril Statutes (Aot
1945) authorized county clerks to rsaeive $0 aents for
"each certificateto any fact or facts contained in the
records or his 0fri04, with certiricateand seal, when
not otherwise provided for.." An abstract of judgment
is such a certificateand a fee for its issuance is 'not
otherwise provided for.”
          ?W a14 of the opinion that aounty'clerks are
authorfz.edby Art1014 3930 of Vernon's Civil Statutes,
to receive a is4 or rirty oents for issuing eaoh ab-
stract or judgment,:
             County clerks are required by Article 544S of
Vernones Civil Statutes to file and record, and index,
all properly authenticatedabstracts of judgment,and
enter same upon an alphabetioalindex showing the name
or each plaintiff and or each defendant in each subh
judgment,and the book and page of the record, leaving
a blank space at the bottom of the page ror the entry
of credits upon and satisfactionof the judgment. Ro
specific fee is fixed by any law for s4rvio4e   rendered
by oounty clerks concerning the fi.ling,recording and
indexing abstracts of judgment. Article 3930 of Ver-
non's Civil Statutes authorizes such clerks to reoeire
10 cents for filing each paper and 15 cents per 100
words for recording all papers required or permitted by
law to be recorded, not otherwise provided for, includ-
ing certificate   and, seal;

          W4 are of the opinion that county clerks are'
authorized,by Article 3930 of Vernon's Civil Statutes,
to receive 10 cents for filing each abstraot of judg-
ment and 15 cents for each 100 words for recording same,
Honorable R. V. Rayford - Page 3


which shall include his certificateand seal t4sreon.




         County clerks are entitled to re&ive
    fee of 50 cents for eaoh abstract of judg-
    ment issued by them and 10 cents for filing
    and 15 cents for each 100 words for record-
    ing suoh abstract of judgment, Arts. 3930,
    5447, 5440, v. c. 9.
                                 Yours very truly
                          A~ORN'l!XGFiNERALOFTEXA3


                          BY
                                 W. T.~~WiJliPPls
WlW:WB                           Assistant
                   .



                          BROVED      JUNE 11, 1947

                            ZL         Q&La2